Citation Nr: 1414692	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  06-29 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUE

Entitlement to VA compensation for a cervical spine disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to October 1968.

In December 2005, the RO denied the Veteran's claim of entitlement to VA compensation pursuant to  38 U.S.C.A. § 1151 for a thoracolumbar spine disorder.  The RO also denied the Veteran's claim of entitlement to VA compensation for a cervical spine disorder secondary to his thoracolumbar spine disorder.  The Veteran disagreed with those decisions, and this appeal ensued. 

In April 2011, following additional development of the record, the Board of Veterans' Appeals (Board) confirmed and continued the RO's December 2005 rating action.

In May 2005, pursuant to a joint motion by the Veteran and VA, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's April 2011 decision and remanded the matter to the Board for compliance with the instructions in the joint motion.

In September 2008, during the course of the appeal, the Veteran had a hearing before the Acting Veterans Law Judge whose signature appears at the end of this decision.  

In November 2011 and July 2013, the Board again remanded the case for additional development.  Following that development, the Appeals Management Center (AMC) in Washington, D.C. granted the Veteran's claim of entitlement to VA compensation pursuant to 38 U.S.C.A. § 1151 for VA compensation for degenerative disc disease of the thoracolumbar spine.  The AMC assigned a 20 percent rating, effective July 1, 2005.  The AMC deferred a decision on the Veteran's claim for VA compensation for a cervical spine disorder, pending a VA examination and opinion as to the etiology of that disorder.  

After reviewing the record, the Board is of the opinion that still-additional development of the record is warranted prior to further appellate consideration.  Accordingly, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

The RO/AMC must perform the following development:

1.  The Veteran contends that he has a cervical spine disorder, primarily as a result of his degenerative disc disease of the thoracolumbar spine.  

In a February 2014, Supplemental Statement of the Case, the AMC stated that despite multiple attempts, the Veteran had reportedly refused to come to the VA medical center for an examination.  Thereafter, the AMC reviewed the record and confirmed and continued the denial of VA compensation for a cervical spine disorder.  

In March 2014, through his representative, the Veteran vehemently denied refusing to report for a VA examination.   He contended that the VA had cancelled the examinations.  He stated that he was available and willing to report for a VA examination and requested that one be scheduled.  

Given the Veteran's stated willingness to report for a VA examination, the RO/AMC must schedule the Veteran for orthopedic and neurologic examinations to determine the nature and etiology of any cervical spine disorder found to be present.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

If a cervical spine disorder(s) is diagnosed, the examiner(s) making the diagnosis(es) must identify and explain the elements supporting each diagnosis.  

With respect to each cervical spine disorder identified, the examiner(s) must render an opinion as to whether it is at least as likely as not that such disorder is PROXIMATELY DUE TO OR HAS BEEN AGGRAVATED BY the Veteran's degenerative disc disease of the lumbar spine.  

Please note:  To establish aggravation, there must be an increase in the severity of the cervical spine disorder that is proximately due to or the result of the service-connected lumbar disc disease and not due to the natural progress of the cervical spine disorder.  Temporary or intermittent flare-ups of the cervical spine disorder are not sufficient to be considered aggravation unless the underlying condition, as contrasted to symptoms, is worsened.  

The VA examiner must state HOW AND WHY he or she reached each opinion they did.  If the examiner is unable to reach an opinion without resort to speculation, he or she must state why that is so.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.  

The Veteran is advised that it is his responsibility to report for all scheduled VA examinations and to cooperate in the development of his claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 

In the event that the Veteran does not report a scheduled VA examination, a copy of the notice informing him of the date, time, and location of the examination must be associated with the claims folder.  If the notice is returned by the Post Office as undeliverable, that fact must be noted in writing and associated with the claims folder.  

2. When the actions requested in part 1 have been completed, the RO/AMC must undertake any other indicated development.  Then, it must readjudicate the issue of entitlement to VA compensation for a cervical spine disorder.  

If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


